Citation Nr: 1422742	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-12 148	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1963 to June 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In August 2012, a hearing was held before the undersigned Veterans Law Judge.  The hearing transcript is of record.  In March 2014, the Veteran's representative clarified that the Veteran no longer desired a hearing on the issue of whether new and material evidence had been received to reopen a claim of service connection for bilateral hearing loss.

The reopened claim of service connection for bilateral hearing loss and the claim of service connection for diabetes mellitus are REMANDED to an Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A December 2007 rating decision denied service connection for hearing loss on the basis that hearing acuity was normal during service, the decision was not appealed and is now final.

2.  Evidence received since December 2007 relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss.

3.  Prostate cancer is not shown.




CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 11105107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

With respect to the claim for service connection for prostate cancer, letters dated in August 2007 and March 2009 satisfied the duty to notify.    

The Veteran's service treatment records and VA and private medical records have been obtained.  On the claim of service connection for prostate cancer the Veteran was afforded a VA examination in September 2007.  As the report of the VA examination is e based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examinations report is adequate to decide the claim.  





See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Claim to Reopen

Service connection for bilateral hearing loss was denied by rating decision dated in December 2007, on the grounds that the Veteran's hearing acuity during service was normal.  There was no appeal filed, and that decision became final.  

The Veteran filed the current claim in September 2010, which may be considered on the merits only if new and material evidence has been received since the final denial in December 2007.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A July 2010 otolaryngology consultation note linked the Veteran's current hearing loss to an inservice event.  This evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  




It was not previously of record, and it relates to an unestablished fact necessary to substantiate the claim; specifically, it demonstrates that the Veteran's hearing loss may be of service origin.  Reopening the claim is warranted.  

Service Connection for Prostate Cancer

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. § 1110 and §  1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran asserts that he has prostate cancer related to claimed in-service exposure to Agent Orange.

The service treatment records do not show any complaint or finding related to prostate cancer.  The separation examination in May 1967 noted normal genitourinary examination.




After service on VA examination in September 2007 the Veteran specifically denied a history of prostate cancer.

The Veteran underwent a transurethral prostatectomy in September 2007 for benign prostatic hypertrophy.  The pathology report in October 2007 showed a benign glandular and stromal hyperplasia.

In September 2009, D.A.R., MD, stated that the Veteran had had prostate hypertrophy and the surgery was done to prevent prostate cancer.

To the extent that the Veteran believes he has prostate cancer, the record shows no such diagnosis.  The Veteran's prostate was removed for treatment of benign prostatic hypertrophy, and the removed tissue did not demonstrate a malignancy.  Although the Veteran is competent to report symptoms, a disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  Therefore, in the absence of evidence of diagnosed prostate cancer, the preponderance of evidence is against service connection and the claim is denied.  38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence having been received, the claim to reopen service connection for bilateral hearing loss is granted.  

Service connection for prostate cancer is denied.


REMAND

VA audiometric testing in November 2007 showed bilateral hearing loss by VA standards.  


The VA examiner stated that the Veteran's hearing loss was not due to acoustic trauma in the military, because the entrance and separation examinations were within normal limits with no significant threshold shift.  

The examiner's opinion is based, at least in part, on the "normal" inservice audiogram findings.  The Veteran was an aircraft mechanic in service and noise exposure was consistent with his duties.  Moreover service connected has been granted for tinnitus and the requirement for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Under the circumstances, another VA medical opinion is necessary in order to render a fully informed decision.  38 U.S.C.A. § 5103A (d).  

The Veteran also contends that he has diabetes mellitus as a result of exposure to Agent Orange during service in Guam.  He has testified that he unloaded canisters of Agent Orange from merchant ships in the port in Guam.  The RO determined that there was no evidence that Navy or Coast Guard ships transported tactical herbicides from the United States to Vietnam.  However, to date there has been no attempt to verify whether merchant ships were used for such transport and whether they offloaded such herbicides in Guam.  Further development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination by a VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is at least as likely as not (probability of 50 percent) that current  bilateral hearing loss is related to noise exposure in service consistent with his duties as an aircraft mechanic.  


2.  Contact the United States Air Force and request information as to whether merchant ships were used to transport tactical herbicides, and if so, whether Anderson Airforce Base in Guam was used for the storage of such herbicides and the timeframe for any such storage.  

3.  After the above development adjudicate the claims.  If any benefit is denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


